Citation Nr: 1507633	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back strain.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned at a June 2013 Board hearing held via videoconference technology; the hearing transcript is of record. 

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 1993 rating decision, the RO denied service connection for a low back strain on the basis that the Veteran did not have evidence of a chronic disability.  He did not timely file his substantive appeal and the appeal period expired.

2. Evidence received since December 1993 rating decision, in the form of medical records, such as the June 2010 VA examination report showing a diagnosis of mechanical low back pain syndrome, relates to a previously unestablished fact necessary to substantiate the claim and cures a prior evidentiary defect of record.


CONCLUSIONS OF LAW

1. The December 1993 rating decision that denied the claim for service connection for a low back strain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).

2. Evidence received since the December 1993 rating decision is new and material and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


ORDER

The application to reopen the claim of service connection for a low back strain is granted.


REMAND

On review, the Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, in light of the Veteran's credible testimony, and because the June 2010 VA examination of record (June 2010) is an inadequate one, i.e., examiner did not conduct an examination of the Veteran (see Bd. Hrg. Tr. at 6), a new examination is ordered to determine the nature and etiology of the Veteran's low back disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his current low back disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post service medical evidence, and statements made in connection with his claim.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current low back disorder is related to service.  

In rendering this opinion, the examiner should comment on and discuss the significance, if any, of the following: (a) service treatment records showing complaints of low back pain and medical findings of lower back strains from injuries sustained.  See, e.g., April 1990, July 1990 and April 1992 Service Treatment Records; (b) the Veteran's statements and testimony that his current low back disorder is related to his in-service duties and activities (i.e., operating equipment, jumping from airplanes, construction work, lifting tents).  See Bd. Hrg. Tr. at 2-4; (c) the Veteran's statements that he has had continuous back problems since.  See Bd. Hrg. Tr. at 10; (d) literature submitted by the Veteran entitled "Whole-body vibration and postural stress among operators of construction equipment: A literature review"; and (e) any medically known or theoretical causes of the Veteran's current back disorder which results from the types of in-service trauma noted on record and described by the Veteran as distinguished from how such back disorder may be attributable to other causes or factors.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


